 1                                                      The Honorable Richard A. Jones
 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,                     NO. CR18-157RAJ
 9                                Plaintiff,
       v.                                          ORDER TO SEAL
10

11   NEAL STRINGER, aka, “Neil Stringer,”

12                                Defendant.

13

14          Having considered the Defendant’s Motion to Seal, and because of the
     sensitive information contained within the Defendant’s Sentencing Memorandum,
15
            IT IS HEREBY ORDERED that Defendant’s Motion to Seal (Dkt. #61) is
16
     GRANTED. Defendant’s Sentencing Memorandum shall remain sealed.
17          DATED this 12th day of April, 2019.
18

19
                                                   A
                                                   The Honorable Richard A. Jones
20                                                 United States District Judge
21

22

23
                                                                     MICHELE SHAW
     ORDER TO SEAL - 1                                                     Attorney at Law
                                                                         2125 Western Ave #330
                                                                           Seattle, WA 98121
                                                                           Bus (206) 448-9612
                                                                           Fax (206) 319-5473
                                                                      michele@micheleshawlaw.com
